IN THE SUPREME COURT OF TEXAS

                                 No. 10-0460

  IN RE ALICE M. PUIG IN HER INDIVIDUAL CAPACITY AND IN HER CAPACITY AS THE
 INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF ALICIA PRIETO PUIG AND CHARLES
                                   B. PUIG

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion to stay, filed July 16, 2010, is granted.   All
trial court proceedings in  Cause  No.  2009CVQ1187-D2,  styled  Puig  Bros.
Corp., Louis F. Puig, III, Robert J. Puig, and Edward G. Puig  v.  Alice  M.
Puig, as Independent Adminstratrix of  the  Estate  of  Alice  Prieto  Puig,
deceased, Alice M. Puig, and Charles B. Puig, in the  111th  District  Court
of Webb County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.


            Done at the City of Austin, this July 30, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk